AO 450 (GAS Rev 10/03) Judgment in a Civil Case FILED

United States District Court

Southern District of Georgia

 

~, rc!
2 KK O Vcto- joe
MARVIN B. SMITH, II] AND SHARON wR em
H. SMITH,

Appellants, JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV219-76
HSBC BANK, USA ET AL.,

Appellees.

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 30th day of March 2020, affirming the

Bankruptcy Court's decision, judgment is hereby entered. This case stands closed.

 

Approved by:

 

HON{LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

 

TO cred 4/, Wwzu Scott L. Poff
Date vf Clerk
(By) Deputy£ilerk

 

GAS Rev 10/1/03
